Citation Nr: 1827320	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is presently with the RO in Winston-Salem, North Carolina.

In March 2015, the Board issued a decision, in pertinent part, denying the Veteran's claim for TDIU.  He appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a July 2016 Memorandum Decision, the Court set aside the Board's March 2015 decision and remanded the matter for further action consistent with its decision.

In January 2017, the Board remanded this matter for further development; namely, for clarification of the Veteran's employment history, additional evidence regarding his educational attainment, and any outstanding, relevant treatment records, each of which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.; a transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  Prior to June 25, 2009, the  occupational impairment resulting from the combination of the Veteran's service-connected disabilities prevented him from securing or following substantially gainful physical and sedentary occupation.

2.  From June 25, 2009, the evidence of record establishes the occupational impairment resulting from the combination of the Veteran's service-connected disabilities did not preclude sedentary employment.


CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met prior to June 25, 2009, exclusive of a period of a temporary 100 percent rating for convalescence from February 29, 2008 to March 31, 2008.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).

2.  The criteria for TDIU have not been met from June 25, 2009.  38 U.S.C. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25.

3.  The criteria for special monthly compensation (SMC) in accordance with 
38 U.S.C. § 1114(s) (2012) have been met from June 1, 2011.  38 C.F.R. 
§§ 3.350(i), 4.25 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See February 2008 Veterans Application for Increased Compensation Based on Unemployability.

Here, the Veteran initiated a claim for TDIU in February 2008 simultaneously with his claim for an increased disability rating for hallux valgus of the right foot.  February 2008 Statement in Support of Claim (received by the VA on February 19, 2008); February 2008 Veterans Application for Increased Compensation Based on Unemployability (received by the VA on February 19, 2008).  Although the RO denied the claim for TDIU in a July 2008 rating decision and he did not initiate an appeal as to that decision, as it was raised in conjunction with the claim for an increased disability rating for hallux valgus of the right foot it became a part and parcel of that claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Based on the foregoing, the appropriate timeframe for consideration is from February 19, 2007 to the present.  See 38 U.S.C. § 5110 (2012) (if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received); 38 C.F.R. § 3.400(o) (2017).  

During the pertinent period, the Veteran has been service-connected for low back pain with a 40 percent disability rating; bilateral pes planus with a 10 percent disability rating prior to June 17, 2014 and a 30 percent disability rating thereafter; hallux valgus of the left foot with a 10 percent disability rating; hallux valgus of the right foot with a 10 percent disability rating prior to February 29, 2008, a 100 percent disability rating from February 29, 2008 to May 31, 2008, and a 10 percent rating from April 1, 2008; a scar on the left foot with a 10 percent disability rating; and a scar of the right foot with a 10 percent disability rating from February 19, 2008.  As such, he met the minimum disability rating percentage threshold for schedular TDIU consideration throughout the relevant timeframe.  38 C.F.R. 
§ 4.16(a) (if a veteran is service-connected for more than one disability, at least one must be rated at 40 percent disabling, and the total combined disability rating must be at least 70 percent).  

In light of the 100 percent disability rating for the hallux valgus of the right foot from February 29, 2008 to May 31, 2008, the award of TDIU is moot for that period.  See 38 C.F.R. § 4.16 (TDIU may be awarded where the schedular rating is less than total).  Thus, the Board considers whether the evidence of record support the grant of TDIU prior to February 29, 2008 and from April 1, 2008.

Throughout the pendency of this appeal, the evidence of record shows the Veteran has been intermittently unemployed.  However, the sole fact that he is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The evidence must show that he is incapable of performing the physical and/or mental acts required by employment by reason of his service-connected disabilities.  See 
38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this context, other appropriate factors for consideration are his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In February 2007, the Veteran was unemployed.  According to his testimony during the December 2017 Board hearing, he remained unemployed until 2009, when he began an internship.  December 2017 Board Hearing Transcript at 8.  Prior to February 2007, he was last employed as an airport transportation security screener until July 7, 2004, when he resigned from the position.  U.S. Office of Personnel Management Notification of Personnel Action.  

Prior to 2009, the Veteran underwent a series of VA examinations in March 2008.  During a March 2008 general medical VA examination, he reported his back pain increased with prolonged sitting or bending.  March 2008 General Medical VA Examination Report.  In fact, he avoided bending over altogether.  Nonetheless, he relayed that he was able to attend school.  However, during classes, he has to get up from time to time to walk around and stretch his back to relieve the pain.  He stated the pain in his feet increased as the day went on, limiting his ability to ambulate for any significant distances.  Following examination, the VA examiner observed that he used a cane to ambulate due to recent foot surgery.  Further, the VA examiner documented there was full ROM in all the major joints with the exception of the spine, where there was limitation of flexion.  For specific ROM measurements, the VA examiner directed attention to the specific joint examination reports.  

During the March 2008 feet VA examination, the Veteran reported suffering from stiffness, fatigue, and lack of endurance in his feet.  March 2008 Feet VA Examination Report.  The symptoms are aggravated with standing and walking.  He denied any flare-ups.  He explained that he was no longer able to work as transportation security screener primarily due to his back, which limited his ability to lift and bend.  His feet also contributed due to pain with prolonged standing.  He reported being in school, but denied that he was working.  Prior to his recent right foot surgery in February 2008, he averred that he was able to stand about five to 10 minutes at a time and walk three blocks.  However, due to his foot surgery, he was more limited for the time being.  The VA examiner noted he used a cane to ambulate.  After examination, the VA examiner noted he demonstrated good ROM with his left foot, but his right foot was more limited due to the recent surgery.

At the time of the March 2008 back VA examination, the Veteran described that his back pain was daily and constant.  About two to three times a week, his back pain is exacerbated by twisting and bending, and lasts for about an hour.  He was unable to explain any additional limitation of motion or function during such flare-up episodes.  The VA examiner noted he presented without any lumbar support of the examination, but was using a cane to ambulate.  Prior to his right foot surgery, he admitted that he was able to walk about three blocks at a time, without unsteadiness or falls.  He continued to drive, but required a cushion for his low back while driving.  After about 45 minutes, he experienced increased burning pain in his low back.  Over the past 12 months, reported missing between 15 and 20 days from school due to his low back pain.  Upon examination, the VA examiner measured forward flexion of 25 degrees; extension of 20 degrees; right and left lateral flexion of 15 degrees; and right and left lateral rotation of 20 degrees.  There was objective evidence of pain with motion, with each motion except for extension.  Despite limitation of motion, he remained independent with his daily living activities.

The VA examiner opined that while the Veteran was not able to work at present because of his bunionectomy of the right foot, even after healing, he would not be able to return to his prior positions because they were physical jobs that required bending, lifting, and prolonged standing.  However, the VA examiner concluded sedentary or supervisory work would not be precluded.  For instance, he aspired to a career in real estate management.  Such a position would be appropriate provided he is not required to walk for a prolonged period of time or climb stairs.

A year later, when the Veteran was examined by the VA again, he demonstrated a notable improvement.  At that time, he relayed that he experienced pain with standing and walking in his feet.  June 25, 2009 Feet VA Examination Report.  Nevertheless, he was able to stand for 15 to 30 minutes at a time and walk a quarter of a mile.  The VA examiner observed that he walked in with a cane, which he stated was for his low back disability, but did not use it.  Upon examination, the VA examiner found no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing with either foot.  There was tenderness of the right foot, but not of the left.  His gait was normal.  In the end, the VA examiner opined that pain would have the most significant impact on his ability to work.  Even so, the VA examiner concluded that his right foot discomfort would not keep him from working.  As another matter, the VA examiner noted he was able to bend his back over 90 degrees to untie and retie his shoes despite his service-connected back disability.  

In fact, a W-2 Wage and Tax Statement from 2009 indicates the Veteran was employed at least part-time.  Additionally, during this timeframe, he was also a full-time college student pursing a degree.  See June 2009 Feet VA Examination Report; S.A. College Student Official Transcript.  He successfully completed his studies and obtained a Bachelor of Science in business administration on May 8, 2010.  S.A. College Diploma.

During the December 2017 Board hearing, the Veteran explained he started an internship in 2009 and continued to work into 2010.  December 2017 Board Hearing at 8-9.  Half-way through 2010, he was promoted to a property manager.  This job required him to walk a 40 acre property daily to check and inspect the outside and inside.  Id. at 5.  During the course of day, he was required to be on his feet walking for about three hours.  Id. at 6.  However, his service-connected disabilities limited his ability to walk and check the property. 

A March 2010 VA Physical Therapy Consult documented the Veteran's report that he was working part-time as a leasing agent as well as attending college full-time.  While he reported nagging low back pain, the VA treatment provider observed the Veteran entered the clinic without any assistive devices.  March 2010 VA Physical Therapy Consult.  He had a normal gait and stride step.  The VA treatment provider expressly noted that he continued to be very active with work and school.  

Although during the December 2017 Board hearing, the Veteran testified that he worked as a property manager from March 2010 to December 2010, and was officially let go in March 2011, his VA treatment records indicate the he continued to be employed in April 2011.  December 2017 Board Hearing Transcript at 5.  More importantly, an April 2011 VA Primary Care Note documented his report of working as a property manager at an apartment complex, but was on medical leave due to a motor vehicle accident.  April 2011 VA Primary Care Note; see also March 2011 VA Primary Care Note (noted the Veteran's request for clearance to return to work following a motor vehicle accident he was involved in in December 2010, which caused injuries to his neck and left shoulder).  In particular, he claimed he was limited by right knee pain from the accident, which limited his ability to sit, stand, and walk.  April 2011 VA Primary Care Note.

Subsequent VA treatment records indicate the Veteran continued to ambulate independently even after the accident.  See May 2011 VA Dermatology Outpatient Note; September 2011 VA Dermatology Outpatient Note.  

Beginning in 2012, the Veteran's VA treatment records note that he was able to exercise with regularity.  An October 2012 VA Primary Care Note indicated he was able to use the elliptical twice daily for 10 to 15 minutes at a time.  October 2012 VA Primary Care Note; February 2015 VA Primary Care Initial Evaluation Note; February 2016 VA Primary Care Note.  A March 2017 VA Primary Care Note documented that he was able to use the elliptical twice daily four times per week for 15 to 20 minutes at a time.  

The evidence of record is silent as to any employment in 2012.  December 2017 Board Hearing Transcript at 9.  According to the Veteran, he began working for a temp agency in 2013, but his income was limited.  Id.; see also 2013 W-3. 

During the December 2017 Board hearing, the Veteran also testified that he worked for Walmart as a sales associate in 2014.  December 2017 Board Hearing Transcript at 7.  Mostly, he was in the store greeting people.  Sometimes he was required to use a machine to gather the shopping carts when the store got really busy.  The machine pushed the carts, while he guided it to the collection area.  As a result he was on his feet and walking.  He only worked for a couple of hours per day.  He did not remain in this position for long.  

While working for the temp agency, the Veteran was hired on as a full-time employee by one of the companies he had worked for through the temp agency.  Id. at 8-9.  Initially, he was hired on to handle leasing, but was promoted to an assistant manager.  Id. at 8.  Unfortunately, he remained with the company for only six months before he resigned.  Id. at 9, 11.  He explained that did not remain at this job because he could not perform the physical duties that were required.  Id. at 8-9.  The physical demands were similar to his position in 2010.  Of note, he described that being a leasing agent was less physically demanding that being an assistant manager, but it required climbing stairs and stopping.  Id. 16-18.

In contrast, during a July 2014 Board hearing, the Veteran admitted being employed in a real estate management position at that time, which was mostly a desk job.  July 2014 Board Hearing Transcript at 6.  

Since leaving the full-time assistant manager position in 2014, the Veteran has continued to work with the temp agency.  December 2017 Board Hearing Transcript at 10.  Through the temp agency, he has continued to accept the same type of work.  Id. at 14.  Although he did not have an assignment at that time of the hearing because he wanted to take a couple weeks off, he admitted that worked a week over the holidays where he walked and showed apartments.  Id. at 15. 

According to the Veteran, even though the temp agency almost always has positions available, he sometimes he turns down positions because he did not believe he could go into work.  Id. at 18.  This occurred with approximately one in every three positions that were offered. 

The Veteran was last examined by the VA in October 2014.  October 2014 Foot Conditions VA Examination Report.  During this examination, the he stated he continued to suffer from daily burning pain, tightness, and spasms.  He could walk no more than four of five blocks or sit no more than one hour without the onset of pain.  Although the VA examiner found no objective evidence of pain, based on his lay reports, the VA examiner determined that pain was the primary contributing factor of his disability.  Pain affected his movement, weight-bearing, and nonweight-bearing as well as caused disturbance of locomotion, interference with sitting, and interference with standing.  While his bilateral hallux valgus specifically would not limit his ability to work, the VA examiner found his bilateral pes planus would affect his ability to work by limiting how far he could walk and how long he could stand.  However, the VA examiner did not preclude employment altogether.

In contemplating the above, the Board finds the preponderance of the evidence does establish the Veteran was unable to secure and follow substantially gainful employment prior to February 29, 2008 and from April 1, 2008 to June 24, 2009.  See 38 C.F.R. § 4.16(a). 

During these timeframes, the combined physical limitations of the Veteran's service-connected disabilities prevented him from physical labor.  Most significantly, the March 2008 VA examiner noted that he was still recovering from surgery on his right foot.  Although, prospectively, the VA examiner opined that he would be able to engage in sedentary employment once his right foot healed, at that moment, the VA examiner unequivocally stated he was not able to work at that time due to his right foot.  

In contrast, the Board finds the preponderance of the evidence does not establish the Veteran is unable to secure and follow substantially gainful employment from June 25, 2009.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 

The Board recognizes that, during the December 2017 Board hearing, the Veteran's representative suggested he was marginally employed because, despite his employment through the temp agency, he has at times made less than the poverty threshold.  December 2017 Board Hearing Transcript at 10, 22; 38 C.F.R. § 4.16(a) (marginal employment is not considered substantially gainful employment).  However, the fact that he has been engaged in marginal employment is not dispositive of entitlement to TDIU, because it does not necessarily exclude the ability to secure and follow substantially gainful employment.

By the June 2009 VA examination, the Veteran's overall physical condition was improved.  While he presented for the examination with a cane in hand, he did not use it.  Moreover, his gait was found to be normal.  The VA examiner found objective of tenderness of the right foot only.  Although pain would have the most significant impact on his ability to work, the VA examiner concluded it was not reasonable to assume that his right foot discomfort would preclude him from working.  Of significance, the VA examiner observed that he was able to demonstrate full forward flexion to 90 degrees during the examination to untie and tie his shoes.  This is a noteworthy improvement from the March 2008 VA examination, during which he exhibited forward flexion of only 25 degrees.

Whereas during the March 2008 VA examination, the Veteran stated he was only able to stand between five and 10 minutes at a time and walk three blocks, during the June 2009 VA examination, he reported he was able to stand between 15 and 30 minutes at a time and walk a quarter of a mile, again suggesting an improvement in his physical abilities. 

Further, the evidence of record shows the Veteran began incorporating regular exercise in 2012, and gradually increased from 10 to 15 minutes twice daily to 15 to 20 minutes twice daily four times per week by March 2017.

When the Veteran ceased working in April 2011, his VA treatment records suggest that it was as a result of injuries he sustained during a motor vehicle accident and not due to his service-connected disabilities.  Following the accident, he complained of injuries to his neck, left shoulder, and most notably his right knee.  He expressly complained that his right knee pain limited his ability to sit, stand, and walk.  Nonetheless, he continued to ambulate without any assistive devices. 

Even though the Veteran contends that his service-connected disabilities make it difficult for him to work as a property manager, the evidence of record shows that he continues to seek employment as property manager or a similar type of work through the temp agency.  While he asserts that he turns down one out of three positions that become available due to his service-connected issues, this shows his ability to continue to work. There is no evidence that this constitutes marginal employment or that his employment is currently impacted by his service-connected disabilities beyond that contemplated by the schedular ratings assigned.

Even assuming the Veteran was precluded from physical labor altogether, there is no evidence suggesting he would be unable to engage in sedentary employment during this timeframe.  In terms of his ability to remain seated, in March 2008 he claimed he could sit no longer than 45 minutes before pain onset.  By the October 2014, he similarly stated he could sit for more than one hour without the onset of pain.  Notwithstanding his ability to sit for only 45 minutes to an hour at a time, even in March 2008, when his service-connected disabilities were more severe, he continued to be able to attend school provided he was allowed to get up from time to time to stretch and relieve his back pain and missed less than a month of classes in a calendar year.

In fact, during the July 2014 Board hearing, although the Veteran admitted being employed in a real estate management position at that time, which was mostly a desk job.  July 2014 Board Hearing Transcript at 6.  Even when he equivocated during the December 2017 Board hearing that this position still required climbing stairs and stooping, he did not disclose any issues with the more sedentary aspect of this position.      

Furthermore, by June 2009, the Veteran was three years into his college degree program and had successfully completed courses in microcomputer software applications, statistical concepts, microeconomics, employment law, business law, etc.  See S.A. College Student Official Transcript.  By May 2010, he obtained a Bachelor of Science degree in business administration.  Therefore, he had acquired sufficient education and training as well as work experience to enable him to secure and follow a substantially gainful sedentary occupation during this period.

As a disability rating in it of itself recognizes the impairment makes it difficult to obtain and keep employment, in order for the Veteran to prevail on a claim of TDIU the record must reflect some factor that takes his case outside the norm.  See Van Hoose, supra; see also 38 C.F.R. §§ 3.321(a), 4.1 (2017) (the rating schedule represents as far as can practicably be determined the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations).  In this instance, the evidence detailed above does not establish any factor that takes his case outside the norm to warrant TDIU from June 25, 2009. 

The Board notes that there is nothing in the regulatory criteria under 38 C.F.R. § 4.16 that indicates that a grant of entitlement to a TDIU requires a finding that the unemployability is permanent.  Furthermore, the July 2016 CAVC Memorandum Decision indicates that the Board had previously found that the Veteran had been gainfully employed since June 2014 and that the Veteran had not contested this finding.  As such, the Board finds that it is proper to find here that there was a time period during which the Veteran was unable to obtain and maintain substantially gainful employment, but that time period was finite and ended.  This is particularly true in light of the surgery the Veteran underwent, which improved his disability symptoms, and his attainment of a college degree during that time period.  As such, the Board finds that the evidence supports a finding that, during the appeal period, the Veteran experienced unemployability due to service-connected disabilities; however, that period of time ended as of June 25, 2009, for the reasons expressed above.

Finally, notwithstanding the award of a temporary 100 percent disability rating for hallux valgus of the right foot from February 29, 2009 to May 31, 2008, the issue of TDIU has not been fully resolved for this timeframe, because entitlement to SMC has not been addressed.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

SMC is available when a veteran has a service-connected disability rated as total and has an additional disability or disabilities independently ratable at 60 percent or more.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Here, aside from the temporary 100 percent disability rating for hallux valgus of the right foot, from February 29, 2008 to May 31, 2008, the Veteran's remaining service-connected disabilities resulted in a combined disability rating over 60 percent.  Consequently, SMC is warranted from February 29, 2008 to May 31, 2008.


ORDER

TDIU is granted prior to June 25, 2009, exclusive of a period of a temporary total disability rating from February 29, 2008 to March 31, 2008, subject to the governing criteria applicable for the payment of monetary benefits.

TDIU is denied from June 25, 2009.

SMC is granted from February 29, 2008 to May 31, 2008, subject to the governing criteria applicable for the payment of monetary benefits.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


